DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 contains the features “a first or second storage volume” are not disclosed in the original specification.
Claims 21, 24-27 and 36-37 contain the feature “extended open position” which was not contained in the original specification.
Claims 22-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on claims 21, 24, 24, 26, 32 and 36 respectively.

Specification
The amendment filed 17 May 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
“other about their respective hinge portions 1942a (first open, extended position as shown in FIGS. 57 and 59) and 1942b (second open, extended position as shown in FIGS. 58 and 60). As can be seen in FIG. 61, the two connecting panels 1940a, 1940b form a two-way living hinge having two separate pivot axes (i.e., hinge portions 1942a, 1942b)”.
“The blanks are substantially identical in their flat configurations”. How can this be when the blanks are reverse of each other?
“(FIG. 61 depicts the box sections in a partially extended position relative to one another, but would be in a substantially closed position when the rear walls 1910a, 1910b are moved towards one another)”.  [0069] FIG. 61 is another top plan view of the package of FIG. 55, with the package being  shown between the first and second extended positions.  There is nothing about a “partially extended open position relative to one another in the original specification.
“surfaces of the base rear wall 1910a and the connecting panel 1940a are revealed as display surfaces, with connecting panel 1940b hidden behind connecting panel 1940a”.
“surfaces of the base rear wall 1910b and the connecting panel 1940b are revealed as display surfaces, with connecting panel 1940a hidden behind connecting panel 1940b”. These features are not disclosed in the original specification.
Applicant is required to cancel the new matter in the reply to this Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735          

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735